Citation Nr: 9920534	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  91-38 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama



THE ISSUES

1.  Entitlement to service connection for the residuals of a 
hysterectomy.  

2. The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection 
diverticulosis with irritable bowel syndrome.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1952 to 
August 1956.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from several rating actions of the 
RO.  In May and August 1990 rating actions, the RO 
determined, inter alia, that new and material evidence had 
not been submitted to reopen a previously denied claim of 
service connection for the residuals of a hysterectomy.  

The Board remanded the case in June 1992 for additional 
development.  By rating action of May 1993, the RO granted 
service connection and assigned a noncompensable evaluation 
for diverticulosis, effective on April 20, 1990.  The veteran 
appealed the rating assigned.  

The case was returned to the Board in April 1995, at which 
time it was determined that another remand was necessary.  In 
a November 1996 rating action, the RO granted service 
connection for irritable bowel syndrome and re-characterized 
the veteran's service-connected disability as diverticulosis 
with irritable bowel syndrome.  By that same decision, the RO 
assigned a 10 percent disability evaluation under the 
provisions of 38 C.F.R. § 3.324 (1998) for multiple 
noncompensable service-connected disabilities, effective on 
April 20, 1990.  

The case was returned to the Board in July 1998, at which 
time it was determined that new and material evidence had 
been submitted to reopen the claim of service connection for 
the residuals of a hysterectomy and that issue was remanded 
for additional development.  By that same decision, Board 
remanded the claim of an increased rating for the service-
connected digestive disorder and denied claims of service 
connection for a bladder disorder, a left knee disability and 
a left ear disorder.  

In March 1992, the veteran testified at a personal hearing 
before the undersigned Member of the Board in Washington, DC.  
A transcript of that hearing is associated with the record.  

As the appeal regarding the evaluation of the diverticulosis 
with irritable bowel syndrome involves an original claim, the 
Board has framed the issue as shown on the title page.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The preponderance of the evidence does not establish that 
the post-service hysterectomy was due to complaints noted in 
service.  

3.  At not time since service has the veteran's 
diverticulosis with irritable bowel syndrome been shown to be 
more than mild to moderately disabling.  



CONCLUSIONS OF LAW

1.  Service connection is not warranted for the residuals of 
a hysterectomy.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.102, 3.303 (1998).  

2.  The criteria for an initial compensable evaluation for 
the service-connected diverticulosis with irritable bowel 
syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.7, 4.114 
including Diagnostic Codes 7319, 7327 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Service Connection

Background.  A careful review of the service medical records 
reveals that the report of a November 1952 enlistment 
examination included normal clinical evaluations of all 
pertinent systems.  A pelvic examination conducted in 
December 1952 was considered normal.  In May 1954, the 
veteran presented with complaints of low back ache, more 
pronounced on the right side, accompanied by dysuria and 
frequency.  The diagnosis was that of pyelitis, organism 
unknown.  In January 1956, the veteran complained of a three 
day history of lower abdominal pain, moderate vaginal 
discharge and low back pain.  Following physical examination, 
the diagnosis was that of salpingitis, acute, bilateral.  
Pelvic examination conducted during an August 1956 separation 
examination revealed thick white discharge from cervix, tubes 
found to be tender bilaterally to palpation. 

Post-service medical records include a May 1957 hospital 
discharge summary detailing treatment for parametritis and 
cystitis, acute, due to E. coli.  At that time, it was felt 
that the veteran had suffered an acute flare-up of chronic 
recurring pelvic inflammatory disease, and "probably" had 
an acute lower urinary tract infection as well.  

In February 1971, the veteran underwent a total abdominal 
hysterectomy, bilateral salpingo-oophorectomy and incidental 
appendectomy.  Her chief complaint at that time was of lower 
abdominal pain and a right adnexal mass.  It was noted that 
she had been seen for the past seven months with a 
progressively enlarging right adnexal mass.  Her past history 
was noted to include kidney infections "many years ago," 
and a procedure in 1963 for abnormal uterine bleeding.  The 
veteran appeared to tolerate the procedure well; however, her 
hospital course was complicated by a "rather severe" 
postoperative depression.  At that time, the veteran was 
displaying a type of schizophrenic behavior, which cleared 
with medication.  The discharge diagnoses included those of 
multiple uterine myomata; pelvic endometriosis; pelvic 
adhesions; cervicitis, chronic; squamous metaplasia, cervix; 
simple cyst, ovary and schizophreniform psychosis, 
questionable organic etiology.  

In a June 1978 rating action, the RO denied the veteran's 
claim of service connection for the residuals of a 
hysterectomy and granted service connection and assigned 
separate noncompensable ratings for history of salpingitis 
and history of pyelitis, effective on May 10, 1978.  In a 
June 1979 decision, the Board denied the veteran's claim of 
service connection the post-operative residuals of a 
hysterectomy. 

In June 1995, the veteran was afforded a VA examination in 
order to evaluate the severity of the service-connected 
diverticulosis.  A November 1995 addendum to that examination 
noted the veteran's various abdominal complaints since 
service and the examiner's notation of a total abdominal 
hysterectomy in 1971.  It was further noted that the veteran 
had been treated for salpingitis, cervical problems, cystitis 
and spatic colon while on active duty.  It was the 
physician's opinion that there was a "high probability" 
that the veteran's continued pain and symptoms were due to 
manifestations exhibited in service as claimed by the 
veteran.

The veteran was afforded a VA examination in June 1997 in 
order to determine the medical probability that the in-
service complaints of salpingitis or pyelitis were related to 
the events which led to the hysterectomy and the medical 
probability of a causal relationship between those in-service 
complaints and any currently demonstrated bladder disorder.  
The examiner reviewed the claims folder and related the 
veteran's pertinent medical history, noting both in-service 
and post-service problems.  The veteran's current complaints 
were of frequently feeling the need to void, but voiding very 
little; occasional stress incontinence; occasional dysuria 
and occasional urgency.  Following physical examination and 
diagnostic testing, the diagnoses were those of stress 
urinary incontinence by subjective data and urinary outlet 
symptoms mild to moderate of uncertain etiology.  The 
examiner offered the opinion that, from the data available, 
it seemed unlikely that the salpingitis noted during service 
was related to the events which led to the 1971 hysterectomy.  
It was also considered unlikely that the veteran's present 
bladder symptoms were related to the in-service salpingitis.  

The veteran appeared at a March 1992 personal hearing and 
testified that she underwent the hysterectomy because of 
bladder problems.  


Analysis.  The Board initially finds that because of the 
November 1995 VA examiner's impression of "a high 
probability" that the veteran's continued symptoms were due 
to manifestations exhibited in service, the veteran has 
presented a well-grounded claim of service connection for the 
residuals of a hysterectomy.  38 U.S.C.A. § 5107(a) (West 
1991).  The Board further finds that the matter has been 
adequately developed for the purpose of appellate review

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  
38 C.F.R. §§ 3.102, 3.303(d) (1998).

The veteran contends that service connection is warranted for 
the residuals of a hysterectomy, as that condition was 
related to complaints in service.  The possibility of a 
connection between in-service complaints and post-service 
hysterectomy was raised in the November 1995 VA medical 
opinion which found a "high probability" that the veteran's 
continued symptoms were due to manifestations exhibited 
during service.  Among the in-service manifestations cited by 
the examiner, were the salpingitis and related complaints.  

In the July 1998 decision to reopen the previously denied 
claim, the Board noted that the November 1995 opinion was not 
necessarily conclusive, but was competent medical evidence 
that the veteran's claim was plausible.  See Watai v. Brown, 
9 Vet. App. 441 (1996).  Subsequent to that Board decision, 
the veteran was afforded a VA examination which included a 
review of the claims folder and the veteran's pertinent 
medical history.  Based on a physical examination and study 
of the case, it was the examiner's opinion that it was 
unlikely that the salpingitis noted in service was related to 
the post-service hysterectomy or to the veteran's present 
bladder symptoms.

Under the doctrine of reasonable doubt, the veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  
Therefore, when a veteran seeks benefits and the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, the Board finds that the preponderance 
of the evidence is against the claim for service connection.  
The VA medical opinion offered in June 1997 is considered 
persuasive, in part, because that opinion came after a review 
of a the entire record and addressed specific questions of 
causation central to the case.  By contrast, the November 
1995 VA opinion was offered in connection with an examination 
conducted for the purpose of determining the disabling 
effects of the service-connected digestive disorder.  The 
November 1995 opinion did not address the question of service 
connection with the requisite specificity.  The examiner 
cited in-service manifestations which have been related to 
diverticulosis as well as other complaints.  Thus, it is 
unclear from the opinion whether the continued pain referred 
to by the examiner was related to the service-connected 
diverticulosis or to the conditions for which service 
connection was sought.  Those specific questions were 
addressed in the subsequent VA examination and it was 
determined that there was no relationship between in-service 
complaints and the post-service hysterectomy.  

The Board further notes that the medical records pertaining 
to the 1971 hysterectomy cited a seven month history of lower 
abdominal pain and a progressively enlarging right adnexal 
mass.  There was no indication in the contemporaneously 
prepared records of bladder complaints.  Although the veteran 
contends that service connection for the residuals of a 
hysterectomy is warranted, as a lay person, she is not 
competent to give a medical opinion on the diagnosis or 
etiology of a condition. Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  As the negative evidence is found to outweigh 
that which is positive on the merits of the presented issue, 
the benefit of the doubt doctrine is not applicable and 
service connection is not warranted.  38 U.S.C.A. § 5107(b); 
See Gilbert, supra. 


II.  Increased Rating

Background.  As noted hereinabove, service connection for 
diverticulosis was granted by rating action of May 1993.  In 
that decision, the RO noted in-service findings and 
complaints pertaining to diverticulosis.  The veteran 
appealed the noncompensable evaluation assigned.

The report of a June 1995 VA examination included the 
veteran's report that she developed abdominal pain during 
service, with diarrhea alternating with constipation.  Her 
present complaints included pain, incontinence, and diarrhea 
alternating with constipation.  Following physical 
examination and diagnostic testing, the diagnoses included 
diverticulosis, colon; hiatal hernia and irritable bowel 
syndrome.  In a November 1995 addendum to that report, the 
examiner noted that he had reviewed the veteran's "case" 
and offer the opinion that the veteran's "continued pain and 
symptoms are due to manifestations exhibited in service as 
claimed by the veteran."

In a November 1996 rating action, the RO noted the recent VA 
examination and granted service connection for irritable 
bowel syndrome.  That condition was included in the 
evaluation for the service-connected diverticulosis and a 
noncompensable evaluation was continued.  

The veteran was afforded a VA intestinal examination in June 
1997 in order to determine whether any clinically identified 
pathology other than diverticulosis was due to manifestations 
exhibited in service and to comment on the degree of 
disability currently caused by the service-connected 
diverticulosis.  The veteran's current intestinal complaints 
were of pencil-sized stools alternating with diarrhea and 
with occasional incontinence of stools, more likely related 
to heavy physical exertion.  She reported episodes of pain, 
occurring approximately one time per week.  She reported that 
if she ate fried foods, this seemed to cause diarrhea.  She 
reported that the episodes of diarrhea would last one to two 
days.  The examiner commented that, "as far as [could] be 
determined," these episodes were not associated with fever 
and the veteran did not require antibiotic treatment during 
those episodes.  The veteran reported that the symptoms began 
prior to the 1971 hysterectomy, but were intensified after.  
The examiner noted that the veteran had undergone a 
hemorrhoid operation "about 1954 or 1955," a fistula 
operation relating to the anus one year after, and had been 
diagnosed as having irritable bowel syndrome.  Following 
physical examination, the examiner commented that the 
veteran's incontinence was "more likely possibly" related 
to the remote fistula and anal surgery than to diverticular 
disease.  The examiner observed that diverticular disease was 
usually asymptomatic except when there are occasional 
bleeding episodes.  It was noted that diverticula could 
become obstructed and result in inflammation and localized 
peritonitis and even perforation; however, the symptoms 
related by the veteran were not considered likely to fit a 
diagnosis of diverticulitis.  After describing the symptoms 
of diverticulitis, the examiner opined that, at the present 
time, it did not seem that there was any need for 
intervention because of the veteran's diverticulosis.  Her 
main symptoms "seem[ed]" to be those of irritable bowel 
syndrome.  

The veteran was afforded a VA examination in September 1998 
at which time she complained of heartburn and incontinence of 
stool, occasional cramping and diarrhea.  She reported 
symptoms of cramping and diarrhea, but could not estimate the 
frequency of episodes.  The last episode was reportedly three 
weeks prior.  She reported pain and explosive diarrhea with 
vomiting at night.  The examiner noted that the veteran would 
not tell how much time she has lost from work due to her 
gastrointestinal complaints; it was unclear whether she could 
not or would not remember.  Physical examination revealed 
increased bowel sounds and slight tenderness in the left 
lower quadrant, not considered significant.  The veteran, who 
was "very elusive" about her history, reported that she 
wore an incontinent pad at night.  Diagnostic and clinical 
test results were reviewed.  The diagnosis was that of 
diverticulosis, with the comment that the examiner could not 
verify any history of diverticulitis and irritable bowel 
syndrome.

It was the examiner's opinion that the veteran's present 
disability was based on her incontinence of stool which, if 
accurately depicted, would be quite disabling; however, the 
history was obtained from the veteran only and was not 
verifiable.  The examiner noted that incontinence of stool 
and incontinence was not a feature of the service-connected 
diverticulosis; thus, the incontinence was considered related 
to some other condition.  In attempting to estimate the level 
of disability related to the service-connected diverticulosis 
with irritable bowel syndrome, the examiner commented that 
the present level of disability was of mild to moderate 
degree only.

Analysis.  The Board finds that the veteran's claim is 
plausible and capable of substantiation and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992); Shipwash v. Brown, 8 
Vet. App. 218 (1995).  When an appellant submits a well-
grounded claim, VA must assist her in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant evidence has been obtained, and 
that no further assistance is required to comply with 
38 U.S.C.A. § 5107(a).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Diverticulosis is to be rated as irritable colon syndrome, 
peritoneal adhesions, or colitis, ulcerative, depending upon 
the predominant disability picture.  38 C.F.R. § 4.114, 
Diagnostic Code 7327.  The evidence does not show that the 
veteran has suffered from peritoneal adhesions or ulcerative 
colitis at any time in the rating period.  Thus, her 
disability will be rated as irritable colon syndrome.  

A noncompensable evaluation will be assigned for irritable 
colon syndrome where it is mild, disturbances of bowel 
function with occasional episodes of abdominal distress.  A 
10 percent rating is for assignment where the condition is 
moderate, frequent episodes of bowel disturbance with 
abdominal distress.  A 30 percent rating is warranted for 
severe irritable colon syndrome, diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.  

The medical evidence of record includes the veteran's 
complaints of alternating diarrhea and constipation; however, 
the evidence of record relates those complaints to conditions 
other than the service-connected diverticulosis.  The report 
of the most recent VA examination included that examiner's 
explanation that diverticulosis was typically asymptomatic 
and a recitation of the symptoms of diverticulitis.  It was 
observed that the veteran's chief complaints were of 
incontinence of stool and incontinence, which the examiner 
indicated were not symptoms of the service-connected 
disability.  While the effects of the digestive symptoms 
experienced by the veteran were considered potentially quite 
disabling, the examiner clearly indicated that those symptoms 
were not a result of the service-connected disorder.  In 
considering the disabling effects of the service-connected 
diverticulosis with irritable bowel syndrome, the examiner 
characterized those effects as being of "mild to moderate 
degree only."  

Thus, the Board finds that the evidence does not show that 
the veteran has suffered frequent episodes of bowel 
disturbance with abdominal distress as a result of the 
service-connected condition.  Her diverticulosis with 
irritable bowel syndrome is more appropriately characterized 
as mild rather than moderate for rating purposes.  Thus, an 
increased rating is not warranted.  

The Board has considered whether the veteran was entitled to 
a "staged" rating for her service-connected disability as 
prescribed in Fenderson, supra.  As the veteran has expressed 
dissatisfaction with the initial rating assigned following 
the grant of service connection, the Board has considered all 
of the evidence following the grant of service connection, 
not just the evidence showing the present level of 
disability.  At no time since service, however, has the 
veteran's service-connected disability been manifested by 
more than mild to moderate disability.  



ORDER

Service connection for the residuals of a hysterectomy is 
denied.  

An increased rating for the service-connected diverticulosis 
with irritable bowel syndrome is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

